Citation Nr: 0428266	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  02-16 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of right tibia fracture, currently rated as 20 
percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
inguinal hernia.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
supraventricular arrhythmia with chest pains.  

4.  Entitlement to service connection for a left knee 
disability as secondary to service-connected residuals of 
right tibia fracture.

5.  Entitlement to service connection for a right knee 
disability, to include as secondary to the service-connected 
residuals of a right tibia fracture.




WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1970 to March 
1972.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 2001, a 
statement of the case was issued in August 2002, and a 
substantive appeal was received in October 2002.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The appellant and his wife testified before a Board Hearing 
in May 2004.  

The issues of entitlement to service connection for 
supraventricular arrhythmia with chest pains and entitlement 
to service connection for a left and right knee disability, 
to include on a secondary basis, and the claim for an 
increased rating for the residuals of a right tibia fracture, 
rated 20 percent disabling are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A January 1979 rating decision denied entitlement to 
service connection for hernia and entitlement to service 
connection for chest pains; although the veteran initiated an 
appeal with a timely notice of disagreement, he did not 
complete the appeal by filing a timely substantive appeal.  

2.  In April 2001, the veteran requested that his claims of 
service connection for hernia and service connection for 
chest pains be reopened.  

3.  The additional evidence received since the January 1979 
rating decision with regard to the claim of service 
connection for hernia is cumulative or redundant of evidence 
previously considered, or the additional evidence, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  The additional evidence received since the January 1979 
rating decision is so significant that it must be considered 
to fairly decide the veteran's claim of service connection 
for supraventricular arrhythmia with chest pains.


CONCLUSIONS OF LAW

1.  The January 1979 rating decision which denied service 
connection for hernia and chest pains is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

2.  The veteran has not submitted new and material evidence 
since the final January 1979 RO decision, and thus his claim 
for service connection for an inguinal hernia is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2001).

3.  Since the final January 1979 RO decision, the veteran has 
submitted new and material evidence pertaining to the claim 
of service connection for supraventricular arrhythmia with 
chest pains, and thus the claim is reopened. 38 U.S.C.A. §§ 
5108, 7105 (West 2004); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the July 2001 
RO letter, the November 2001 rating decision, and the August 
2002 statement of the case have collectively informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
July 2001 letter, the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what VA would do to 
assist him in July 2001, prior to the RO's decision to deny 
the claims in November 2001.  In other words, the VCAA notice 
is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records and VA examination reports.  Significantly, 
no additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under these 
circumstances of this particular case, no further action is 
necessary to assist the appellant with the claims.

New and Material Evidence

A review of the claims file reveals that the veteran's claim 
for entitlement to service connection for chest pains and an 
inguinal hernia was denied by a rating decision in January 
1979.  The veteran filed a notice of disagreement, and a 
statement of the case was issued.  The veteran failed to file 
a substantive appeal.  The January 1979 decision therefore 
became final.  38 U.S.C.A. § 7105(c).  However, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  

In the August 2002 statement of the case which gives rise to 
the present appeal, the RO found that new and material 
evidence had been received to reopen the chest pains and 
inguinal hernia claims.  Nevertheless, regardless of the RO's 
determination under the new and material evidence analysis, 
the Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

For purposes of this case, new and material evidence is 
defined by regulation as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) 
have been amended for claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
However, the veteran's request to reopen in the present case 
was received in April 2001, so the amended version of 38 
C.F.R. § 3.156(a) does not apply. 

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 
(1999) the United States Court of Appeals for Veterans Claims 
(Court) held that the prior holding in Justus that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.  However, the "benefit of 
the doubt doctrine" does not apply to the preliminary 
question as to whether new and material evidence has been 
received to reopen a claim.  Martinez v. Brown, 6 Vet.App. 
462 (1994).

The veteran's claim of entitlement to service connection for 
an inguinal hernia was denied by the RO in January 1979 on 
the basis that there was no evidence of record that the 
veteran had a hernia in-service.  Since the January 1979 
decision there has been no evidence received indicating a 
hernia in-service or a relationship between the veteran's 
hernia surgery in 1997 and service.  Since the January 1979 
decision the VA has received evidence about his hernia 
surgery in 1996 and subsequent treatment in 1997, a VA report 
indicating a diagnosis of a hernia in December 2000, and 
statements from the veteran that he believed he had a hernia 
in-service.  The evidence that he had an inguinal hernia in 
1996-1997 and that he still had the condition in 2000 is not 
material in that it does not tend to show evidence of a 
hernia in-service.  The veteran's claims that he had a hernia 
in-service is not new in that this assertion was considered 
at the time of the January 1979 final RO decision.  Since the 
additional evidence does not contain medical evidence showing 
that the veteran's postservice hernia is related to service, 
the Board  must find that no new and material evidence has 
not been received.  As a result, the veteran's claim for 
inguinal hernia has not been reopened.  The claim must remain 
denied. 

The veteran's claim of entitlement to service connection for 
chest pains was denied by the RO in January 1979 on the basis 
that there was no evidence of record that the veteran had 
chest pains in-service and there was no other evidence of the 
veteran's current disability relating to his service.  Since 
the January 1979 decision, VA has received an August 1973 
entrance into the National Guard examination reflecting a 
report of chest pains and several medical reports of chest 
pains from 1997 on with a diagnosis of supraventricular 
arrhythmia.  Evidence involving  statements from the 
veteran's sister, mother, and wife that the veteran suffered 
from chest pains after service has also been received.  
During an April 2002 RO hearing, the veteran stated that he 
began feeling chest pains in 1971 during service and has also 
stated that they began 90 days after service.  A VA 
examination with opinion has also been made part of the 
record subsequent to the January 1979 decision.  The May 2002 
VA examiner determined that he was unable to provide an 
opinion as to the 1973 symptoms and the veteran's present 
condition.  The examiner noted that "[f]urther evaluation by 
a cardiologist may be warranted."  

The Board finds that the evidence shortly after service 
discharge showing that he complained of chest pain is new and 
material evidence.  The evidence is new in that it is not 
cumulative to evidence submitted prior to the decision.  It 
is material in that it bears directly and substantially upon 
the matter under consideration, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection.  The 
claim for chest pains has therefore been reopened.  The issue 
of whether service connection for supraventricular arrhythmia 
with chest pain will be discussed in the remand section that 
follows this decision.


ORDER

New and material evidence has been received to reopen a claim 
for service connection of supraventricular arrhythmia with 
chest pains.  To this extent the appeal is granted.

The application to reopen the claim of service connection for 
supraventricular arrhythmia with chest pain is denied.


REMAND

Regarding the claim of service connection for 
supraventricular arrhythmia with chest pain, the Board 
observes that the evidence of record does not adequately 
address the etiology of this condition.  For instance, in the 
May 2002 VA examination report the examiner states that he 
was unable to give an opinion as to the veteran's chest pains 
in 1973 and his current condition.  He stated that 
"[f]urther evaluation by a cardiologist may be warranted."  
The Board finds that an examination by a cardiologist or 
specialist in cardiology is necessary for clarification of 
his disability and an opinion as to a possible link between 
his present disability and earlier symptoms.  See 38 C.F.R. 
§ 3.159(c)(4).  The Board also notes that the veteran has 
indicated in his May 2004 Board hearing that he was treated 
by VA in July 1972 and July 1973 but these documents are not 
contained in the record.  The Board finds that in order to 
fulfill its duty to assist, the RO must obtain the VA records 
because they are constructively of record and may contain 
information vital to the veteran's claim.

With respect to the claim of service connection for a left 
knee disorder, the Board notes that in a May 2002 VA 
examination report, the examiner gave an opinion that "mild 
degenerative changes, bilateral, less likely than not related 
to left tibial fracture".  It is possible this may be a typo 
and the examiner meant less likely than not related to the 
"right" tibial fracture.  However, the Board needs 
clarification from a medical examiner whether the left knee 
is related to the veteran's service-connected residuals of 
right tibia fracture.  This issue is therefore remanded to 
obtain a VA opinion.

Turning to the claim for an increased rating for the service-
connected residuals of a right tibia fracture, rated 20 
percent disabling, the Board observes that the evidence does 
not adequately reflect the impairment which is associated 
directly with the fracture.  The evidence shows that the 
veteran has degenerative joint disease of the right knee, as 
well as meniscus disease of the right knee.  There is no 
clear medical evidence as to whether the residuals of a 
fracture of the tibia are related to these right knee 
disabilities.  If there is no relationship between the two, 
it must be determined what impairment is caused by the 
veteran's service-connected residuals of a fracture of the 
right tibia.  As this is a medical question, the veteran 
should be scheduled for a VA examination to include an 
opinion.

In November 2001, the RO denied service connection for a 
bilateral knee disorder.  In November 2001, the veteran 
submitted what the Board considers a notice of disagreement 
(NOD) with the denial of service connection for a bilateral 
knee condition.  The veteran was issued a statement of the 
case (SOC) pertaining to the left knee, but not the right 
knee.  It appears that the RO ignored the veteran's NOD as it 
pertained to the right knee due to him being service-
connected for residuals of a fracture of the right tibia.  
The RO assigned the veteran a 20 percent rating under 
38 C.F.R. § 4.71, Code 5262, finding that the veteran had a 
moderate knee disability due to the tibia fracture.  The 
evidence shows that the veteran has degenerative joint 
disease, as well as lateral meniscus disease of the right 
knee.  The record demonstrates that the RO has in essence 
denied service-connection for these right knee disorders and 
the veteran has filed a NOD.  The RO has not issued a 
statement of the case which addresses the issue of service 
connection for a right knee disorder, and the Board finds 
that a remand for this action is necessary.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  With respect to the claim for an 
increased rating for residuals of a right 
tibia fracture, furnished a proper notice 
in compliance with 38 C.F.R. 
§ 3.159(b)(1), including notice of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that the 
veteran is expected to provide, and (d) 
any evidence in the claimant's possession 
that pertains to the claim. See 38 C.F.R. 
§ 3.159(b)(1);  Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  

2.  Take appropriate action to request 
copies of all postservice medical 
records, to specifically include VA 
records from the VAMC in Temple, Texas, 
from 1972 to 1977 which pertains to the 
veteran's chest pains or heart 
complaints.  

3.  Scheduled the veteran for an 
appropriate VA examination with a 
cardiologist or a specialist in 
cardiology medicine to ascertain the 
nature and etiology of any current heart 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished if 
medically feasible.  All examination and 
special test findings should be clearly 
reported.  After examining the veteran 
and reviewing the claims file, to 
specifically include service medical 
records and postservice medical records, 
the examiner should state whether the 
veteran currently has a heart 
disorder/disease.  If so, the examiner 
should state whether any heart 
disorder/disease found was incurred in 
service or within one year after service.  
A detailed rationale should be furnished. 

4.  Schedule the veteran for an 
orthopedic examination for the purpose of 
determining the current severity of the 
service-connected residuals of a right 
tibia fracture.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  
The examiner should specifically list all 
impairment caused solely by the service-
connected residuals of a right tibia 
fracture.  Thereafter, the examiner 
should comment on the severity of each 
residual found.

5.  The RO should send the claims folder 
back to the examiner of the May 2002 VA 
examination to obtain an addendum medical 
opinion clarifying his etiology opinion 
pertaining to the whether there is a 
relationship between the veteran's 
service-connected residuals of a right 
tibia fracture and his degenerative joint 
disease of the right and left knee.  If 
that examiner is not available, obtain an 
addendum medical opinion from another VA 
physician.  The examiner should state 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the current left and right knee 
disability is related to the service-
connected residuals of right tibia 
fracture.  If the examiner finds that he 
cannot address this question without 
examining the veteran, the veteran should 
be scheduled for an examination.

6.  The RO should also issue the veteran 
and his representative (if any) a 
statement of the case on the issue of 
service connection for a right knee 
disability.  The veteran should be given 
the opportunity to thereafter perfect an 
appeal on this issue by filing a timely 
substantive appeal.  The claim for 
service connection for a right knee 
disability will thereafter be subject to 
appellate review only if the appeal has 
been properly perfected.

7.  After completion of the above, the RO 
should review the expanded record and 
determine if all the benefits sought can 
be granted.  If a benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



